[exhibit1045ablguaranteea001.jpg]
Exhibit 10.45 Execution Version ABL GUARANTEE AND COLLATERAL AGREEMENT made by
RENT-A-CENTER, INC. and certain of its Subsidiaries in favor of JPMORGAN CHASE
BANK, N.A., as Administrative Agent Dated as of August 5, 2019
509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea002.jpg]
ABL GUARANTEE AND COLLATERAL AGREEMENT THIS ABL GUARANTEE AND COLLATERAL
AGREEMENT (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
August 5, 2019 by and among RENT-A-CENTER, INC., a Delaware corporation (the
“Borrower”), certain of its Subsidiaries signatories hereto (the Borrower and
each such Subsidiary a “Grantor”, and collectively, the “Grantors”) and JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the ABL Credit Agreement, dated as of
August 5, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the Lenders, the Administrative Agent, and the other agents party
thereto. PRELIMINARY STATEMENT WHEREAS, pursuant to the Credit Agreement, the
Lenders have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein; WHEREAS, the Borrower
is a member of an affiliated group of companies that includes each other
Grantor; WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; WHEREAS,
it is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties; and NOW,
THEREFORE, in consideration of the premises and to induce the Administrative
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows: ARTICLE I DEFINITIONS 1.1
Terms Defined in Credit Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement. 1.2 Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Agreement are used herein as defined in the UCC. 1.3
Definitions of Certain Terms Used Herein. As used in this Agreement, in addition
to the terms defined in the Preliminary Statement, the following terms shall
have the following meanings: “Accounts” has the meaning set forth in Article 9
of the UCC. “Account Debtor” has the meaning set forth in Article 9 of the UCC.
509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea003.jpg]
“After-Acquired Registered Intellectual Property” has the meaning set forth in
Section 4.1. “Article” means a numbered article of this Agreement, unless
another document is specifically referenced. “Chattel Paper” has the meaning set
forth in Article 9 of the UCC. “Collateral” has the meaning set forth in Article
III. “Collateral Deposit Account” means each Deposit Account of a Grantor other
than an Excluded Account. “Collateral Report” means any certificate (including
any Borrowing Base Certificate and any Collateral Monitoring Template), report
or other document delivered by any Grantor to the Administrative Agent or any
Lender with respect to the Collateral pursuant to any Loan Document. “Collection
Account” has the meaning set forth in Section 8.1(b). “Commercial Tort Claims”
has the meaning set forth in Article 9 of the UCC. “Control” has the meaning set
forth in Article 8 or, if applicable, in Section 9-104, 9-105, 9-106 or 9-107 of
Article 9 of the UCC. “Control Agreement Deadline” has the meaning set forth in
Section 8.1(a). “Copyrights” means (a) all copyrights, rights and interests in
copyrights, works protectable by copyright, copyright registrations, and
copyright applications; and (b) all renewals of any of the foregoing. “Deposit
Account Control Agreement” means with respect to a Deposit Account established
by a Loan Party (or a Deposit Account of a Loan Party in existence as of the
Closing Date), an agreement establishing Control of such Deposit Account by the
Administrative Agent and whereby the bank maintaining such Deposit Account
agrees to comply only with the instructions originated by the Administrative
Agent, without the further consent of any Loan Party, upon the delivery of a
notice of sole control by the Administrative Agent. “Deposit Accounts” has the
meaning set forth in Article 9 of the UCC. “Documents” has the meaning set forth
in Article 9 of the UCC. “Equipment” has the meaning set forth in Article 9 of
the UCC. “Excluded Accounts” means (i) any Deposit Account or like account,
exclusively used for the following purposes: taxes, payroll, employee benefits
or healthcare benefits or, in each case, similar items, (ii) any Deposit
Account, Securities Account or like account containing only amounts (in addition
to interest earned thereon and amounts therein to pay fees required by the
depository bank with regard to such account) that (A) represent amounts withheld
by any Grantor from interest payments made by any Grantor in the ordinary course
of business in compliance with applicable tax withholding laws or (B) are held
by any Grantor in a trust or fiduciary capacity for the benefit of Persons that
are not Affiliates (for the purposes of this clause, “Affiliates” shall exclude
any persons who are officers or employees of the Borrower or any of its
Restricted Subsidiaries), (iii) defeasance, redemption, escrow and accounts in
connection with repayment of indebtedness, acquisitions and investments
(including purchase price holdback amounts), in 2 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea004.jpg]
each case, in connection with transactions permitted by the Credit Agreement and
containing only such funds required to satisfy such defeasance, redemption or
escrow obligations (in addition to interest earned thereon and amounts therein
to pay fees required by the depository bank with regard to such account), (iv)
any other account or financial asset in which a security interest in favor of
the Administrative Agent would be unlawful, (v) any Deposit Account of a retail
store location (A) that contains only amounts reasonably deemed necessary (and
notified to the Administrative Agent in writing on each Business Day during a
Full Cash Dominion Period) by the Borrower to fund ongoing operations and
satisfy working capital requirements of such retail store location and (B) for
which funds in such Deposit Account in excess of the amounts provided for in
clause (A) are automatically swept on a daily basis into a Collateral Deposit
Account and (vi) other Deposit Accounts and Securities Accounts of the Grantors
holding aggregate balances in an amount not to exceed $2,000,000 for all such
accounts at any one time. “Excluded Property” means (i) any property to the
extent that such grant of a security interest therein is prohibited by any
Requirement of Law, requires a consent not obtained of any Governmental
Authority or is prohibited by, or constitutes a breach or default under or
results in or would give rise to the right of termination of or requires any
consent (other than consent of the Borrower or any of its Restricted
Subsidiaries) not obtained under, any contract, lease, permit, franchise,
authorization license, agreement, instrument or other document evidencing or
giving rise to such property or, in the case of any Investment Property (other
than any of the foregoing issued by the Borrower or any of its Restricted
Subsidiaries), any applicable shareholder or similar agreement, except to the
extent that such Requirement of Law or the term in such contract, lease, permit,
franchise, authorization, license, agreement, instrument or other document or
shareholder or similar agreement providing for such prohibition, breach, default
or termination or requiring such consent is ineffective under applicable law,
(ii) assets that are subject to a purchase money Lien or finance lease permitted
under the Credit Agreement to the extent the documents relating to such purchase
money Lien or finance lease do not permit such assets to be subject to the
security interests created hereby or the grant of a security interest therein
would create a right of termination in favor of any other party thereto (other
than the Borrower or any of its Restricted Subsidiaries), (iii) Excluded
Accounts, (iv) any Investment Property consisting of Voting Stock of a CFC or
CFC Holding Company that is in excess of 65% of the total outstanding Voting
Stock of such CFC or CFC Holding Company and any Investment Property consisting
of Capital Stock of an Immaterial Subsidiary, (v) those assets as to which
Administrative Agent and the Borrower reasonably agree in writing that the cost
of obtaining such a security interest is excessive in relation to the benefit to
the Lenders of the security to be afforded thereby, (vi) assets to the extent a
security interest in such assets in favor of the Secured Parties would
reasonably be expected to result in material adverse tax consequences
(including, without limitation, as a result of the operation of Section 956 of
the Code or any similar law or regulation in any applicable jurisdiction), as
reasonably determined by the Borrower and with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed), (vii) Margin Stock, (viii)
any fee-owned real property and any leasehold interests in real property, (ix)
any United States “intent to use” trademark application or “intent-to-use”
service mark application filed pursuant to Section 1(b) of the Lanham Act prior
to the filing of a “statement of use” or Amendment to Allege Use” pursuant to
Section 1(d) or 1(c) of the Lanham Act, respectively, to the extent that, and
solely during the period, if any, in which the grant of a security interest
therein would impair the validity or enforceability of, or render void or
voidable or result in the cancellation of any Grantor’s right, title or interest
therein or any trademark or service mark issued as a result of such application
under applicable federal law, (x) any equity interest in any partnership, joint
venture or other Person that, in each case, would not constitute a Subsidiary,
(xi) any motor vehicles or other assets subject to certificates of title except
to the extent a security interest in such assets may be perfected by filing a
UCC financing statement, (xii) letter of credit rights unless perfected by
filing a UCC financing statement and (xiii) Commercial Tort Claims with a value
of less than $5,000,000; provided that the Borrower in its sole discretion may
elect to exclude any property from the definition of Excluded Property; provided
further that Excluded Property shall not include any Proceeds, substitutions or
replacements of any Excluded Property referred to in any 3
509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea005.jpg]
of clauses (i) through (xiii) above (unless such Proceeds, substitutions or
replacements would constitute Excluded Property referred to in any of clauses
(i) through (xiii) above). “Exhibit” refers to a specific exhibit to this
Agreement, unless another document is specifically referenced. “Fixtures” has
the meaning set forth in Article 9 of the UCC. “General Intangibles” has the
meaning set forth in Article 9 of the UCC. “Goods” has the meaning set forth in
Article 9 of the UCC. “Guarantor Obligations” means with respect to any
Guarantor, all obligations and liabilities of such Guarantor which arise under
or in connection with this Agreement (including, without limitation, Article II)
or any other Loan Document, whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Loan Document).
“Guarantors” means the Grantors; provided that each Grantor shall be considered
a Guarantor only with respect to the Primary Obligations of any other Loan
Party. “Instruments” has the meaning set forth in Article 9 of the UCC.
“Intellectual Property” means the collective reference to all rights, priorities
and privileges in and to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, with respect to the Copyrights, the Copyright Licenses, the Patents,
the Patent Licenses, the Trademarks and the Trademark Licenses. “Inventory” has
the meaning set forth in Article 9 of the UCC. “Investment Property” has the
meaning set forth in Article 9 of the UCC. “Letter-of-Credit Rights” has the
meaning set forth in Article 9 of the UCC. “Licenses” means, with respect to any
Person, all of such Person’s right, title, and interest in and to any and all
licensing agreements or similar arrangements in and to its Patents, Copyrights,
or Trademarks. “Lock Boxes” has the meaning set forth in Section 8.1(a). “Lock
Box Agreements” has the meaning set forth in Section 8.1(a). “Obligations”
means, with respect to any Grantor, the collective reference to its Primary
Obligations and its Guarantor Obligations. “Patents” means (a) any and all
patents and patent applications; and (b) all reissues, reexaminations,
divisionals, continuations, renewals, extensions, and continuations-in-part
thereof. “Pledged Chattel Paper” means all Chattel Paper, but only to the extent
not constituting Excluded Property. 4 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea006.jpg]
“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors (other than Excluded Property), whether or not
physically delivered to the Administrative Agent pursuant to this Agreement.
“Primary Obligations” means, with respect to any Loan Party, the collective
reference to (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Loan Party, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans and Reimbursement Obligations
and all other obligations and liabilities of such Loan Party to the
Administrative Agent or any other Secured Party, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, any other Loan Documents (other than this Agreement), the Letters of
Credit or any other document made, delivered or given in connection herewith or
therewith (other than this Agreement), whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all reasonable and documented fees, charges and disbursements of
counsel to the Administrative Agent or to any other Secured Party that are
required to be paid by such Loan Party pursuant to the terms of any of the
foregoing agreements) or otherwise, (b) all Banking Services Obligations of such
Loan Party and (c) all Secured Swap Obligations of such Loan Party; provided,
that for purposes of determining any Guarantor Obligations of any Guarantor
under this Agreement, the definition of “Primary Obligations” shall not create
any guarantee by any Guarantor of any Excluded Swap Obligations of such
Guarantor. “Proceeds” means all “proceeds” as such term is defined in Section
9-102(a)(64) of the New York UCC and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.
“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at all times during the Swap Guarantee Eligibility Period, has
total assets exceeding $10,000,000 or otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” with respect to such Swap Obligation at such time by
entering into a keepwell pursuant to Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. “Receivables” means the Accounts, Chattel Paper, Documents,
Investment Property, Instruments, Subject Agreements and any other rights or
claims to receive money which are General Intangibles or which are otherwise
included as Collateral. “Requirement of Law” means as to any Person, the
Certificate of Incorporation and By Laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject. “Section” means a numbered
section of this Agreement, unless another document is specifically referenced.
“Secured Parties” means the collective reference to the Administrative Agent,
the Lenders, the Issuing Lenders and any Affiliate of any Lender to which
Primary Obligations or Guarantor Obligations, as applicable, are owed.
“Securities Account” has the meaning set forth in Article 8 of the UCC. 5
509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea007.jpg]
“Securities Intermediary” has the meaning set forth in Article 8 of the UCC.
“Security” has the meaning set forth in Article 8 of the UCC. “Specified
Permitted Liens” means the Liens on the Collateral securing the obligations of
the Loan Parties under the Term Loan Documents, subject to the Intercreditor
Agreement. “Stock Rights” means all dividends, instruments or other
distributions and any other right or property which the Grantors shall receive
or shall become entitled to receive for any reason whatsoever with respect to,
in substitution for or in exchange for any Capital Stock constituting
Collateral, any right to receive Capital Stock and any right to receive
earnings, in which the Grantors now have or hereafter acquire any right, issued
by an issuer of such Capital Stock. “Supporting Obligations” has the meaning set
forth in Article 9 of the UCC. “Swap Guarantee Eligibility Period” means, with
respect to a Guarantor and the relevant Swap Obligation, the period from and
including the date on which the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation until the date on which such guarantee (or grant of the relevant
security interest, as applicable) is no longer in effect. For the avoidance of
doubt, the Swap Guarantee Eligibility Period shall commence on the date of the
execution of a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act if the corresponding guarantee (or grant of security interest, as
applicable) is then in effect, and otherwise it shall commence on the date of
execution and delivery of the relevant guarantee (or grant of security interest,
as applicable) unless the guarantee (or relevant collateral agreement or pledge
documentation, as applicable) specifies a subsequent effective date. “Term Loan
Priority Collateral” has the meaning set forth in the Intercreditor Agreement.
“Trademarks” means (a) all trademarks (including service marks), trade names,
trade dress, trade styles, Internet domain names and all other sources of
commercial indicia and the registrations and applications for registration
thereof and the goodwill of the business symbolized by the foregoing; and (b)
all renewals of the foregoing. “UCC” means the Uniform Commercial Code, as in
effect from time to time, of the State of New York or of any other state the
laws of which are required as a result thereof to be applied in connection with
the attachment, perfection or priority of, or remedies with respect to,
Administrative Agent’s or any Lender’s Lien on any Collateral. “Voting Stock”
means, with respect to any Person, Capital Stock issued by such Person the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even where the right so to vote has been suspended by the happening
of such a contingency. The foregoing definitions shall be equally applicable to
both the singular and plural forms of the defined terms. ARTICLE II GUARANTEE
2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their 6 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea008.jpg]
respective successors and assigns, the prompt and complete payment and
performance by the Loan Parties when due (whether at the stated maturity, by
acceleration or otherwise) of the Primary Obligations of the Loan Parties (other
than, with respect to any Guarantor, any Excluded Swap Obligations of such
Guarantor). (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor (other than the
Borrower) hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2). (c) Each Guarantor agrees
that the Primary Obligations of the Loan Parties may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Article II or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder. (d) The guarantee
contained in this Article II shall remain in full force and effect until all the
Primary Obligations of the Loan Parties (other than indemnification or
reimbursement obligations under Sections 2.18, 2.19(a), 2.19(d) or 2.20 of the
Credit Agreement for which the Borrower has not been notified and contingent
indemnification obligations, Banking Service Obligations and Secured Swap
Obligations) shall have been satisfied by payment in full, no Letters of Credit
shall be outstanding (other than Letters of Credit cash collateralized or
otherwise backstopped in a manner satisfactory to the applicable Issuing Lender
and the Administrative Agent) and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Loan Parties may be free from any Primary Obligations. (e) No payment made
by the Borrower, any other Loan Party, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any other Loan Party, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Primary Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Primary Obligations of the
Loan Parties or any payment received or collected from such Guarantor in respect
of the Primary Obligations of the Loan Parties), remain liable for the Primary
Obligations of the Loan Parties up to the maximum liability of such Guarantor
hereunder until the Primary Obligations of the Loan Parties (other than
indemnification or reimbursement obligations under Sections 2.18, 2.19(a),
2.19(d) or 2.20 of the Credit Agreement for which the Borrower has not been
notified and contingent indemnification obligations, Banking Service Obligations
and Secured Swap Obligations) are paid in full, no Letters of Credit shall be
outstanding (other than Letters of Credit cash collateralized or otherwise
backstopped in a manner satisfactory to the applicable Issuing Lender and the
Administrative Agent) and the Commitments are terminated. 2.2 Right of
Contribution. Each Guarantor hereby agrees that to the extent that a Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Guarantor shall be entitled to seek and receive contribution from and
against any other Guarantor hereunder which has not paid its proportionate share
of such payment. Each Guarantor’s right of contribution shall be subject to the
terms and conditions of Section 2.3. The provisions of this Section 2.2 shall in
no respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder. 7 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea009.jpg]
2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrower, any
other Loan Party or any other Guarantor or any collateral security or guarantee
or right of offset held by the Administrative Agent or any Lender for the
payment of the Primary Obligations of the Loan Parties, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from the Borrower,
any other Loan Party or any other Guarantor in respect of payments made by such
Guarantor hereunder, until all amounts owing to the Administrative Agent and the
Lenders by the Loan Parties on account of the Primary Obligations (other than
indemnification or reimbursement obligations under Sections 2.18, 2.19(a),
2.19(d) or 2.20 of the Credit Agreement for which the Borrower has not been
notified and contingent indemnification obligations, Banking Service Obligations
and Secured Swap Obligations) are paid in full, no Letters of Credit shall be
outstanding (other than Letters of Credit cash collateralized or otherwise
backstopped in a manner satisfactory to the applicable Issuing Lender and the
Administrative Agent) and the Commitments are terminated. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Primary Obligations of the Loan Parties (other than indemnification or
reimbursement obligations under Sections 2.18, 2.19(a), 2.19(d) or 2.20 of the
Credit Agreement for which the Borrower has not been notified and contingent
indemnification obligations, Banking Service Obligations and Secured Swap
Obligations) shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Primary Obligations of the Loan Parties,
whether matured or unmatured, in such order as the Administrative Agent may
determine. 2.4 Amendments, etc. with respect to the Primary Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Primary
Obligations of the Loan Parties made by the Administrative Agent or any Lender
may be rescinded by the Administrative Agent or such Lender and any of the
Primary Obligations of the Loan Parties continued, and the Primary Obligations
of the Loan Parties, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, and the Credit Agreement and
the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Primary Obligations of
the Loan Parties may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any Lender shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Primary Obligations of the Loan Parties or for the guarantee contained
in this Article II or any property subject thereto. 2.5 Guarantee Absolute and
Unconditional. Each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Primary Obligations of the Loan
Parties and notice of or proof of reliance by the Administrative Agent or any
Lender upon the guarantee contained in this Article II or acceptance of the
guarantee contained in this Article II; the Primary Obligations of the Loan
Parties, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Article; and all dealings between the Loan
Parties, on the one hand, and the Administrative Agent and the Lenders, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Article II. Each
Guarantor waives diligence, presentment, protest, demand for 8
509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea010.jpg]
payment and notice of default or nonpayment to or upon the Borrower, any other
Loan Party or any of the Guarantors with respect to the Primary Obligations of
the Loan Parties. Each Guarantor understands and agrees that the guarantee
contained in this Article II shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Primary Obligations of the Loan Parties or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower, any other Loan Party or any other Person against the Administrative
Agent or any Lender, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Borrower, any other Loan Party or such Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of the Loan Parties for the Primary Obligations, or of such Guarantor
under the guarantee contained in this Article II, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Loan Party, any other Guarantor or any other Person or against any collateral
security or guarantee for the Primary Obligations of the Loan Parties or any
right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Loan Party, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Loan Party with Primary Obligations, any other Guarantor
or any other Person or any such collateral security, guarantee or right of
offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings. 2.6 Reinstatement.
The guarantee contained in this Article II shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Primary Obligations of the Loan Parties is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, any other Loan Party or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower, any other Loan Party or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made. 2.7 Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office or such other office designated by
the Administrative Agent in writing. 2.8 Keepwell. Each Qualified Keepwell
Provider hereby jointly and severally absolutely, unconditionally, and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party for such Loan Party to qualify as an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder at any time during the Swap Guarantee
Eligibility Period in respect of any Swap Obligations (provided, however, that
each Qualified Keepwell Provider shall only be liable under this Section 2.8 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 2.8, or otherwise under this
guarantee, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified Keepwell Provider under this Section 2.8 shall remain in full force
and effect until all of the Primary Obligations of the Loan Parties (other than
indemnification or reimbursement obligations under Sections 2.18, 2.19(a),
2.19(d) or 2.20 of the Credit 9 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea011.jpg]
Agreement for which the Borrower has not been notified and contingent
indemnification obligations, Banking Service Obligations and Secured Swap
Obligations) and the obligations of each Guarantor under the guarantee contained
in this Article II shall have been satisfied by payment in full, no Letters of
Credit shall be outstanding (other than Letters of Credit cash collateralized or
otherwise backstopped in a manner satisfactory to the applicable Issuing Lender
and the Administrative Agent) and the Commitments shall be terminated. Each
Qualified Keepwell Provider intends that this Section 2.8 constitute, and this
Section 2.8 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act. ARTICLE III GRANT OF SECURITY
INTEREST Each Grantor hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the benefit of the Secured Parties, to secure the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of such Grantor’s Obligations, a
security interest in all of its right, title and interest in, to and under all
personal property and other assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of such Grantor (including under any
trade name or derivations thereof), and whether owned or consigned by or to, or
leased from or to, such Grantor, and regardless of where located (all of which
will be collectively referred to as the “Collateral”), including with respect
to: (a) all Accounts; (b) all Chattel Paper; (c) all Deposit Accounts; (d) all
Documents (other than title documents with respect to Vehicles); (e) all
Equipment; (f) all Fixtures; (g) all General Intangibles; (h) all Goods; (i) all
Instruments; (j) all Intellectual Property (including, for the avoidance of
doubt, with respect to any Grantor’s right to (i) sue for past, present, and
future infringement of any of the foregoing, and (ii) any income, royalties,
damages, and payments now or hereafter due or payable under any of the
foregong); (k) all Inventory; (l) all Investment Property; (m) all cash or cash
equivalents; (n) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations; 10 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea012.jpg]
(o) all Commercial Tort Claims; (p) all accessions to, substitutions for and
replacements, proceeds (including Stock Rights), insurance proceeds and products
of the foregoing, together with all books and records, customer lists, credit
files, computer files, programs, printouts and other computer materials and
records related thereto and any General Intangibles at any time evidencing or
relating to any of the foregoing; (q) all other property not otherwise described
above (except for any property specifically excluded from any clause in this
section above, and any property specifically excluded from any defined term used
in any clause of this section above); (r) all books and records pertaining to
the Collateral; and (s) to the extent not otherwise included in the foregoing,
all Proceeds, Supporting Obligations and products of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing; provided, however, that notwithstanding any of
the other provisions set forth in this Agreement or the other Loan Documents, no
Excluded Property shall constitute Collateral under this Agreement. ARTICLE IV
REPRESENTATIONS AND WARRANTIES To induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder, each Grantor
hereby represents and warrants to the Administrative Agent, the Issuing Lender
and each Lender that: 4.1 Perfection and Priority. When financing statements
naming such Grantor as debtor and the Administrative Agent as secured party and
providing a description of the Collateral with respect to which such Grantor has
purported to grant a security interest hereunder have been filed in the
appropriate offices against such Grantor in the locations listed on Exhibit E,
the Administrative Agent will have a fully perfected first priority (or such
other priority as required by the Intercreditor Agreement) security interest,
subject only to Liens permitted under Section 7.3 of the Credit Agreement, in
that Collateral of the Grantor in which a security interest may be perfected by
filing of an initial financing statement in the appropriate office against such
Grantor; provided that the filing of this Agreement (or a short form
Intellectual Property security agreement substantially in the form of Annex 2
hereto) with the United States Patent and Trademark Office and the United States
Copyright Office may be necessary to perfect the security interest of the
Administrative Agent in respect of any United States registered Patents,
Trademarks and Copyrights (i) owned by (or, with respect to United States
registered Copyrights, exclusively licensed to) such Grantor as of the date
hereof or (ii) acquired or created by (or, with respect to United States
registered Copyrights, exclusively licensed to) such Grantor after the date
hereof (such United States registered Patents, Trademarks and Copyrights
described in this clause (ii), the “After-Acquired Registered Intellectual
Property”). When the Pledged Collateral is delivered to the Administrative Agent
(or its agent or bailee in accordance with the Intercreditor Agreement) in
accordance with this Agreement, the Administrative Agent will have a fully
perfected first priority (or such other priority as required by the
Intercreditor Agreement) security interest, subject only to Liens permitted
under Section 7.3 of the Credit Agreement, in such Pledged Collateral if and to
the extent that a security interest may be perfected by such delivery. 4.2 Type
and Jurisdiction of Organization; Organizational and Identification Numbers. The
type of entity of such Grantor, its state of organization, the organizational
number issued to it by its state of 11 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea013.jpg]
organization and its federal employer identification number, in each case as of
the Closing Date, are set forth on Exhibit A. 4.3 Principal Location. Such
Grantor’s mailing address, and the location of its place of business (if it has
only one) or its chief executive office (if it has more than one place of
business), in each case as of the Closing Date, are disclosed in Exhibit A. 4.4
Collateral Locations. All of such Grantor’s locations where Collateral
consisting of Inventory with an aggregate value in excess of $200,000 is located
(or is in transit to) as of the Closing Date are listed on Exhibit A. As of the
Closing Date all of said locations are owned by such Grantor except for
locations (i) which are leased by such Grantor as lessee and designated on
Exhibit A or (ii) at which Inventory is held in a public warehouse or is
otherwise held by a bailee or on consignment as designated on Exhibit A. 4.5
Deposit Accounts. All of such Grantor’s Collateral Deposit Accounts in existence
on the Closing Date are listed on Exhibit B. 4.6 Exact Names. Such Grantor’s
name in which it has executed this Agreement is the exact name as it appears in
such Grantor’s organizational documents, as amended, as filed with such
Grantor’s jurisdiction of organization as of the Closing Date. As of the Closing
Date such Grantor has not, during the past five years, been known by or used any
other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition, other than as provided on
Exhibit A. 4.7 Chattel Paper. Such Grantor’s Pledged Chattel Paper consisting of
rental agreements and installment sales agreements are maintained (a) if Section
6.13(b) of the Credit Agreement does not apply, at the locations directed by the
Borrower pursuant to Section 6.13(a) of the Credit Agreement or (b) if Section
6.13(b) of the Credit Agreement applies, at the Specified Administrative Agent
Location. None of the Pledged Chattel Paper has any marks or notations
indicating that it has been pledged, assigned or otherwise conveyed to any
Person, other than (i) those that have been terminated or (ii) those containing
the legend required by Section 6.13(c) of the Credit Agreement. 4.8 [Reserved].
4.9 [Reserved]. 4.10 Intellectual Property. Except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
Exhibit C sets forth a true and complete list of (a) each registered or applied
for United States Patent, Trademark or Copyright owned by each Grantor as of the
Closing Date and (b) all Licenses under which a Grantor is an exclusive licensee
of a registered or applied for Copyright. This Agreement is effective to create
a valid and continuing Lien and, upon filing of appropriate financing statements
in the offices listed on Exhibit E and this Agreement or the filing and
recordation of a short form intellectual property security agreement
substantially in the form of Annex 2 hereto with the United States Copyright
Office and the United States Patent and Trademark Office, a fully perfected
first priority (or such other priority as required by the Intercreditor
Agreement) security interest in favor of the Administrative Agent on such
Grantor’s United States Patents, Trademarks and Copyrights that are registered
or are applications constituting Collateral, in each case, to the extent that a
security interest can be perfected by the filing or recordation of such
documents, as applicable. 4.11 [Reserved]. 4.12 [Reserved]. 12
509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea014.jpg]
4.13 Pledged Collateral. (a) Exhibit D sets forth a complete and accurate list
of all Pledged Collateral owned by such Grantor as of the Closing Date. Such
Grantor further represents and warrants as of the Closing Date that (A) all
Pledged Collateral owned by it constituting Capital Stock issued by a Subsidiary
of such Grantor has been (to the extent such concepts are relevant with respect
to such Pledged Collateral) duly authorized and validly issued and are fully
paid and non-assessable; (B) with respect to any certificates delivered to the
Administrative Agent representing Capital Stock issued by a Subsidiary of such
Grantor, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Administrative Agent so
that the Administrative Agent may take steps to perfect its security interest
therein as a General Intangible; (C) [reserved]; and (D) all Pledged Collateral
which represents Indebtedness owed to such Grantor by a Subsidiary of the
Borrower, to the actual knowledge of such Grantor, has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is the
legal, valid and binding obligation of such issuer and such issuer is not in
default thereunder. (b) No consent, approval, authorization, or other action by,
and no giving of notice, filing with, any governmental authority or any other
Person is required for the pledge by such Grantor of such Pledged Collateral
pursuant to this Agreement or for the execution, delivery and performance of
this Agreement by such Grantor, or for the exercise by the Administrative Agent
of the voting or other rights provided for in this Agreement or for the remedies
in respect of the Pledged Collateral pursuant to this Agreement, except (i) the
filing of financing statements with respect to any Pledged Collateral that is an
uncertificated security, (ii) as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally,
(iii) for those consents which have been made or obtained prior to the
effectiveness of such pledge and (iv) those, that if not obtained, would not
reasonably be expected to have a Material Adverse Effect. (c) As of the Closing
Date, such Grantor owns the percentage of the issued and outstanding Capital
Stock that constitutes Pledged Collateral indicated in Exhibit D and none of the
Pledged Collateral which represents Indebtedness owed to such Grantor by a
Subsidiary of the Borrower is subordinated in right of payment to other
Indebtedness or subject to the terms of an indenture. 4.14 Commercial Tort
Claims. As of the Closing Date, no Grantor has rights in any commercial tort
claim with an asserted value in excess of $5,000,000. ARTICLE V COVENANTS From
the date of this Agreement and thereafter until the Primary Obligations of the
Loan Parties (other than indemnification or reimbursement obligations under
Sections 2.18, 2.19(a), 2.19(d) or 2.20 of the Credit Agreement for which the
Borrower has not been notified and contingent indemnification obligations,
Banking Service Obligations and Secured Swap Obligations) shall have been
satisfied by payment in full, no Letters of Credit shall be outstanding (other
than Letters of Credit cash collateralized or otherwise backstopped in a manner
satisfactory to the applicable Issuing Lender and the Administrative Agent) and
the Commitments shall be terminated, each Grantor agrees that: 5.1 General. (a)
Collateral Records. Such Grantor will maintain books and records with respect to
the Collateral owned by it that are complete and accurate in all material
respects, and, after the occurrence and during the continuance of an Event of
Default, furnish to the Administrative Agent such reports relating to such
Collateral as the Administrative Agent shall from time to time reasonably
request. 13 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea015.jpg]
(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain a perfected security
interest in (with the priority required by the Intercreditor Agreement) and, if
applicable, Control of, the Collateral owned by such Grantor, in each case. Any
financing statement filed by the Administrative Agent may be filed in any filing
office in any applicable UCC jurisdiction and may (i) indicate such Grantor’s
Collateral (A) as “all assets of the Grantor” or words of similar effect,
regardless of whether any particular asset included in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction, or (B) by any
other description which reasonably approximates the description contained in
this Agreement, and (ii) contain any other information required by the UCC for
the sufficiency or filing office acceptance of any financing statement or
amendment, including whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor.
Such Grantor also agrees to furnish any such information described in the
foregoing sentence to the Administrative Agent promptly upon written request.
(c) [Reserved]. (d) [Reserved]. (e) [Reserved]. (f) Other Financing Statements.
Such Grantor will not authorize the filing of any financing statement naming it
as debtor covering all or any portion of the Collateral owned by it, except for
financing statements (i) naming the Administrative Agent on behalf of the
Secured Parties as the secured party and (ii) in respect of other Liens
permitted by Section 7.3 of the Credit Agreement. Such Grantor acknowledges that
it is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement naming the Administrative
Agent as secured party without the prior written consent of the Administrative
Agent, subject to such Grantor’s rights under the UCC. (g) Locations. Such
Grantor will provide a list (which may be electronic) of retail store or other
locations where such Grantor maintains any Collateral consisting of Inventory as
the Administrative Agent may from time to time reasonably request. (h)
[Reserved]. 5.2 [Reserved]. 5.3 [Reserved]. 5.4 Delivery of Instruments and
Securities. Subject to the terms of the Intercreditor Agreement, such Grantor
will (a) deliver to the Administrative Agent (x) on the Closing Date (with
respect to certificated Securities and Instruments the constitute Collateral
existing on such date) or (y) within 30 days following receipt, formation,
acquisition or redesignation by such Grantor (with respect to certificated
Securities and Instruments that constitute Collateral received or acquired after
the Closing Date) the originals of all certificated Securities and all
Instruments constituting Collateral owned by it if, in the case of Instruments,
the amount payable thereunder is greater than $1,000,000; provided, that, to the
extent that Instruments with an individual amount less than $1,000,000 which are
not delivered exceeds $7,500,000 in the aggregate, the Grantors shall deliver
Instruments sufficient to cause such aggregate amount to be less than
$7,500,000; provided that such delivery shall not be required with respect to
(1) notes and Instruments that are promptly deposited into an investment or
securities account, (2) checks received in the ordinary 14
509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea016.jpg]
course of business and (3) notes and Instruments issued in connection with the
extension of trade credit by any Grantor in the ordinary course of business and
(b) in connection with the delivery of Collateral pursuant to clause (a)(y)
above, promptly upon the Administrative Agent's written request, deliver to the
Administrative Agent a duly executed amendment to this Agreement, substantially
in the form of Exhibit F hereto (the “Amendment”), pursuant to which such
Grantor will pledge such additional Collateral. Such Grantor hereby authorizes
the Administrative Agent to attach each Amendment to this Agreement and agrees
that all additional Collateral owned by it set forth in such Amendments shall be
considered to be part of the Collateral. 5.5 Uncertificated Pledged Collateral.
Upon the written request of the Administrative Agent, such Grantor will from
time to time use commercially reasonable efforts to cause the appropriate issuer
of uncertificated securities or other types of Pledged Collateral owned by it
not represented by certificates to mark their books and records with the numbers
and face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Agreement. With respect to any Pledged Collateral owned by it, upon the
written request of the Administrative Agent, such Grantor will use commercially
reasonable efforts to cause the issuers of uncertificated securities which are
Pledged Collateral to cause the Administrative Agent to have and retain Control
over such Pledged Collateral. 5.6 Pledged Collateral. (a) [Reserved]. (b)
Registration of Pledged Collateral. Subject to the terms of the Intercreditor
Agreement, after the occurrence and during the continuation of any Event of
Default such Grantor will permit any registerable Pledged Collateral owned by it
to be registered in the name of the Administrative Agent or its nominee at any
time at the option of the Administrative Agent. (c) Exercise of Rights in
Pledged Collateral. (i) Without in any way limiting the foregoing and subject to
clause (ii) below, such Grantor shall have the right to exercise all voting
rights or other rights relating to the Pledged Collateral owned by it to the
extent not in violation of this Agreement, the Credit Agreement or any other
Loan Document. (ii) Subject to the terms of the Intercreditor Agreement, such
Grantor will permit the Administrative Agent or its nominee at any time after
the occurrence and during the continuation of an Event of Default, without
notice, to exercise all voting rights or other rights relating to the Pledged
Collateral owned by it, including, without limitation, exchange, subscription or
any other rights, privileges, or options pertaining to any Capital Stock or
Investment Property constituting such Pledged Collateral as if it were the
absolute owner thereof. (iii) Unless an Event of Default shall have occurred and
be continuing, such Grantor shall be entitled to collect and receive for its own
use all cash dividends and interest paid in respect of the Pledged Collateral
owned by it to the extent not in violation of the Credit Agreement. If an Event
of Default shall occur and be continuing and the Administrative Agent shall give
written notice of its intent to exercise such rights to the relevant Grantor or
Grantors, the Administrative Agent shall have the right to receive all such cash
dividends, interest, payments and other Proceeds paid in respect of the Pledged
Collateral. 5.7 Intellectual Property. (a) [Reserved]. 15
509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea017.jpg]
(b) Such Grantor shall promptly notify the Administrative Agent if it has
received written notice that any application or registration for a United States
Patent, Trademark or Copyright (now or hereafter existing) may become abandoned
or dedicated to the public, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court) regarding such Grantor’s ownership of any United
States Patent, Trademark or Copyright registration or application or to keep and
maintain the same, in each case, if and to the extent that such abandonment,
dedication, determination or development would reasonably be expected to have a
Material Adverse Effect. (c) If such Grantor obtains an ownership or other
interest in any After-Acquired Registered Intellectual Property, such Grantor
shall, prior to or concurrently with the next delivery of any financial
statements pursuant to Section 6.1(a) or 6.1(b) of the Credit Agreement, execute
and deliver an appropriate short form intellectual property security agreement
or agreements, as applicable, substantially in the form of Annex 2 hereto to
evidence the Administrative Agent’s first priority (or such other priority
required by the Intercreditor Agreement) security interest, subject only to
Liens permitted by Section 7.3 of the Credit Agreement, in such After-Acquired
Registered Intellectual Property during the preceding applicable period, and
shall make any necessary or reasonably desirable recordations of such short form
intellectual property security agreements with the United States Patent and
Trademark Office (no later than 90 days after execution of same), the United
States Copyright Office (no later than 30 days after execution of same) or any
similar office or agency as appropriate. 5.8 Commercial Tort Claims. If such
Grantor shall acquire an interest in any Commercial Tort Claim with a value
estimated in good faith by the Borrower to be in excess of $5,000,000,
concurrently with the delivery of any financial statements pursuant to Section
6.1(a) or Section 6.1(b) of the Credit Agreement (or, if acquired within 30 days
of the date of delivery of such financial statements, the next succeeding
delivery), such Grantor shall notify the Administrative Agent of the existence
thereof and, upon written request from the Administrative Agent, such Grantor
shall enter into an amendment to this Agreement, in the form of Exhibit F
hereto, granting to the Administrative Agent security interest in such
commercial tort claim (with the priority required by the Intercreditor
Agreement). 5.9 [Reserved]. 5.10 [Reserved]. 5.11 [Reserved]. 5.12 Insurance.
(a) [Reserved]. (b) If the Grantor fails to obtain any insurance as required by
Section 6.5 of the Credit Agreement, the Administrative Agent may obtain such
insurance at the Borrower’s expense. By purchasing such insurance, the
Administrative Agent shall not be deemed to have waived any Default arising from
a Grantor’s failure to maintain such insurance or pay any premium therefor. All
sums disbursed by the Administrative Agent in connection with this Section 5.12
shall be part of the Obligations secured hereby. (c) Subject to the
Intercreditor Agreement, such Grantor irrevocably makes, constitutes and
appoints the Administrative Agent (and all officers, employees or agents
designated by the Administrative Agent) as such Grantor’s true and lawful agent
(and attorney-in-fact) for the purpose, (i) during the occurrence and
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Collateral under policies of insurance, and for making all
determinations and decisions with respect thereto, and (ii) during a Full Cash
Dominion Period, of endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies. 16
509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea018.jpg]
5.13 Change of Name. Such Grantor will provide to the Administrative Agent
within ten (10) Business Days (or such later date as the Administrative Agent
may agree in its reasonable discretion) thereafter notice of any change (i) in
its corporate or organization name or (ii) in its “location” (determined as
provided in UCC Section 9-307) and will deliver to the Administrative Agent all
additional financing statements and other executed documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein. 5.14 [Reserved]. 5.15
[Reserved]. 5.16 [Reserved]. 5.17 Required Actions. Notwithstanding anything to
the contrary in this Agreement or the Credit Agreement, with respect to each
Grantor, (a) no perfection steps shall be required by any means other than (i)
filings pursuant to the UCC in the office of the Secretary of State (or
equivalent filing office) of the relevant State(s) of the respective
jurisdictions of organization of such Grantor, (ii) filings in the United States
Patent and Trademark Office and the United States Copyright Office of executed
short form security agreements, in the form substantially set forth in Annex 2,
(iii) delivery of Collateral consisting of Instruments with an individual
principal amount in excess of $1,000,000 or, to the extent that Instruments with
an individual principal amount less than $1,000,000 which are not delivered
exceeds $7,500,000 in the aggregate, delivery of Instruments sufficient to cause
such aggregate principal amount to be less than $7,500,000; provided that such
delivery shall not be required with respect to (1) notes and Instruments that
are promptly deposited into an investment or securities account, (2) checks
received in the ordinary course of business and (3) notes and Instruments issued
in connection with the extension of trade credit by any Grantor in the ordinary
course of business, (iv) delivery of Collateral consisting of certificated
Securities, (v) entering into Deposit Account Control Agreements to the extent
required by the terms of this Agreement or the Credit Agreement, (vi) actions
for the purposes of obtaining Control over Pledged Collateral constituting
uncertificated securities and (vii) other actions expressly required by this
Agreement or the Credit Agreement, (b) no actions shall be required hereunder in
order to create or perfect any security interest in assets of such Grantor
located or titled outside of the United States or make enforceable any such
security interest (it being understood that there shall be no security
agreements or pledge agreements with respect to assets of such Grantor governed
under the laws of any jurisdiction other than the United States); (c) no actions
shall be required hereunder in order to perfect any security interest in
Securities Accounts or assets subject to certificates of title except to the
extent a security interest in such assets may be perfected by filing a UCC
financing statement; and (d) no security shall be taken or perfected over
movable plant and equipment to the extent requiring any labeling or segregation
of such plant or equipment. ARTICLE VI EVENTS OF DEFAULT AND REMEDIES 6.1
Remedies. (a) Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may exercise any or all of the following
rights and remedies: (i) those rights and remedies provided in this Agreement,
the Credit Agreement, or any other Loan Document; provided that this Section
6.1(a) shall not be understood to limit any rights or remedies available to the
Administrative Agent and the Secured Parties prior to an Event of Default; (ii)
those rights and remedies available to a secured party under the UCC or under
any other applicable law (including, without limitation, any law governing the
exercise of a 17 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea019.jpg]
bank's right of setoff or bankers’ lien and any credit bidding) when a debtor is
in default under a security agreement; (iii) give notice of sole control or any
other instruction under any Deposit Account Control Agreement and take any
action therein with respect to such Collateral; (iv) without notice (except as
specifically provided in Section 9.1 or elsewhere herein), demand or
advertisement of any kind to any Grantor or any other Person, enter the premises
of any Grantor where any Collateral is located (through self-help and without
judicial process) to collect, receive, assemble, process, appropriate, sell,
lease, assign, grant an option or options to purchase or otherwise dispose of,
deliver, or realize upon, the Collateral or any part thereof in one or more
parcels at public or private sale or sales (which sales may be adjourned or
continued from time to time with or without notice and may take place at any
Grantor’s premises or elsewhere), for cash, on credit or for future delivery
without assumption of any credit risk, and upon such other terms as the
Administrative Agent may deem commercially reasonable; and (v) concurrently with
written notice to the applicable Grantor, transfer and register in its name or
in the name of its nominee the whole or any part of the Pledged Collateral,
exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations,
exercise the voting and all other rights as a holder with respect thereto,
collect and receive all cash dividends, interest, principal and other
distributions made thereon and otherwise act with respect to the Pledged
Collateral as though the Administrative Agent was the outright owner thereof.
(b) The Administrative Agent, on behalf of the Secured Parties, shall comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral. (c) The
Administrative Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase (including by credit bidding) for the benefit of the Administrative
Agent and the Secured Parties, the whole or any part of the Collateral so sold,
free of any right of equity redemption, which equity redemption the Grantor
hereby expressly releases. (d) Until the Administrative Agent is able to effect
a sale, lease, or other disposition of Collateral, the Administrative Agent
shall have the right to hold or use Collateral, or any part thereof, to the
extent that it deems appropriate for the purpose of preserving Collateral or its
value or for any other purpose deemed appropriate by the Administrative Agent.
The Administrative Agent may, if it so elects, seek the appointment of a
receiver or keeper to take possession of Collateral and to enforce any of the
Administrative Agent’s remedies (for the benefit of the Administrative Agent and
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment. (e) Unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Administrative Agent will give the Grantors reasonable
notice of the time and place of any public sale thereof or of the time and place
on or after which any private sale thereof is to be made. The requirement of
reasonable notice conclusively shall be met if such notice is mailed, certified
mail, postage prepaid, to the Grantors at the address set forth in Article X, or
delivered or otherwise sent to the Grantors, at least ten (10) days before the
date of the sale. The Grantors expressly waive, to the fullest extent permitted
by applicable law, any right to receive notice of any public or private sale of
any Collateral or other security for the Obligations except as expressly
provided for in this paragraph. 18 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea020.jpg]
The Administrative Agent shall not be obligated to make any sale of the
Collateral if it shall determine not to do so regardless of the fact that notice
of sale of the Collateral may have been given. The Administrative Agent may,
without notice or publication, except as required by applicable law, adjourn the
sale from time to time by announcement at the time and place fixed for sale, and
such sale may, without further notice (except as required by applicable law), be
made at the time and place to which the same was so adjourned. (f)
Notwithstanding the foregoing, neither the Administrative Agent nor the Secured
Parties shall be required to (i) make any demand upon, or pursue or exhaust any
of its rights or remedies against, any Grantor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Obligations or to
pursue or exhaust any of its rights or remedies with respect to any Collateral
therefor or any direct or indirect guarantee thereof, (ii) marshal the
Collateral or any guarantee of the Obligations or to resort to the Collateral or
any such guarantee in any particular order, or (iii) effect a public sale of any
Collateral. (g) To the extent permitted by applicable law, with respect to any
Collateral consisting of securities, partnership interests, membership
interests, joint venture interests or the like, and whether or not any of such
Collateral has been effectively registered under the Securities Act of 1933, as
amended, or other applicable laws, the Administrative Agent may, in its sole and
absolute discretion, upon the occurrence and during the continuance of an Event
of Default, sell all or any part of such Collateral at a private sale in such
manner and under such circumstances as the Administrative Agent may deem
necessary or advisable in order that the sale may be lawfully conducted in a
commercially reasonable manner. Without limiting the foregoing, the
Administrative Agent may (i) approach and negotiate with a limited number of
potential purchasers, and (ii) restrict the prospective bidders or purchasers to
persons who will represent and agree that they are purchasing such Collateral
for their own account for investment and not with a view to the distribution or
resale thereof. In the event that any such Collateral is sold at a private sale,
the Grantors agree to the extent permitted by applicable law that if such
Collateral is sold for a price which is commercially reasonable, then (A) the
Grantors shall not be entitled to a credit against the Obligations in an amount
in excess of the purchase price, and (B) neither the Administrative Agent nor
the other Secured Parties shall incur any liability or responsibility to the
Grantors in connection therewith, notwithstanding the possibility that a
substantially higher price might have been realized at a public sale. The
Grantors recognize that a ready market may not exist for such Collateral if it
is not regularly traded on a recognized securities exchange, and that a sale by
the Administrative Agent of any such Collateral for an amount less than a pro
rata share of the fair market value of the issuer’s assets minus liabilities may
be commercially reasonable in view of the difficulties that may be encountered
in attempting to sell a large amount of such Collateral or Collateral that is
privately traded. 6.2 Grantor’s Obligations Upon Default. Upon the request of
the Administrative Agent after the occurrence and during the continuance of an
Event of Default, each Grantor will: (a) assemble and make available to the
Administrative Agent the Collateral and all books and records relating thereto
at any place or places reasonably specified by the Administrative Agent, whether
at a Grantor’s premises or elsewhere; (b) permit the Administrative Agent, by
the Administrative Agent’s representatives and agents, to enter, occupy and use
any premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral or the books and records relating thereto, or both, to remove all
or any part of the Collateral or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy; (c) [reserved]; 19 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea021.jpg]
(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and (e) at its own expense, cause the independent certified
public accountants then engaged by each Grantor to prepare and deliver to the
Administrative Agent, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.
6.3 Disposal of Inventor; Grant of IP License. Solely for the purpose of
enabling the Administrative Agent to exercise the rights and remedies under this
Article VI at such time as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby (a) grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, solely during the continuance of an Event of Default and solely
for the purpose of enabling the Administrative Agent to exercise the rights and
remedies under this Article VI at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, an irrevocable (only
during the continuance of Event of Default), nonexclusive, license (exercisable
without payment of royalty or other compensation to any Grantor), subject, in
the case of Trademarks, to any quality standards and quality control practices
reasonably imposed by the applicable Grantor, to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof and
(b) agrees that the Administrative Agent may sell any of such Grantor’s
Inventory directly to any Person, including without limitation Persons who have
previously purchased the Grantor’s Inventory from such Grantor and in connection
with any such sale or other enforcement of the Administrative Agent’s rights
under this Agreement, may sell Inventory which bears any Trademark owned by or
licensed to such Grantor and any Inventory that is covered by any Copyright
owned by or licensed to such Grantor and the Administrative Agent may finish any
work in process and affix any Trademark owned by or licensed to such Grantor and
sell such Inventory as provided herein. 6.4 Application of Proceeds. If an Event
of Default shall have occurred and be continuing, at any time at the
Administrative Agent’s election, the Administrative Agent may apply all or any
part of Proceeds constituting Collateral, whether or not held in a Deposit
Account subject to a Deposit Account Control Agreement, and any proceeds of the
guarantee set forth in Article II, in payment of the Obligations as provided in
Section 2.17(b) of the Credit Agreement. 6.5 Proceeds to be Turned Over or
Received by the Administrative Agent. In addition to the rights of the
Administrative Agent and the Secured Parties specified in Section 7.2 with
respect to payments of Accounts and Chattel Paper, if an Event of Default shall
have occurred and be continuing, upon the request of the Administrative Agent,
all Proceeds received by any Grantor consisting of cash, checks and other
near-cash items shall be held by such Grantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly indorsed
by such Grantor to the Administrative Agent, if required). All Proceeds received
by the Administrative Agent hereunder shall be held by the Administrative Agent
in a collateral account established by the Administrative Agent maintained under
its sole dominion and control. All such Proceeds while held by the
Administrative Agent in such a collateral account (or by such Grantor in trust
for the Administrative Agent and the Secured Parties) shall continue to be held
as collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in the Intercreditor Agreement. 20
509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea022.jpg]
ARTICLE VII ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY 7.1 Account
Verification. The Administrative Agent may at any time after the occurrence and
during the continuance of an Event of Default, in the Administrative Agent’s own
name, in the name of a nominee of the Administrative Agent, or in the name of
any Grantor communicate (by mail, telephone, facsimile or otherwise) with the
Account Debtors of any such Grantor, parties to contracts with any such Grantor
and obligors in respect of Instruments of any such Grantor to verify with such
Persons, to the Administrative Agent’s satisfaction, the existence, amount,
terms of, and any other matter relating to, Accounts, Instruments, Chattel
Paper, payment intangibles and/or other Receivables. 7.2 Authorization for
Administrative Agent to Take Certain Action. (a) Each Grantor hereby irrevocably
appoints the Administrative Agent as such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor, and in the name of such
Grantor, or otherwise, from time to time, in the Administrative Agent’s sole and
absolute discretion (i) to execute on behalf of such Grantor as debtor and to
file financing statements necessary or desirable in the Administrative Agent’s
sole discretion to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (ii) to endorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral as a financing statement and to file any other
financing statement or amendment of a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iv) to contact and enter into one
or more agreements with the issuers of uncertificated securities which are
Pledged Collateral or with securities intermediaries holding Pledged Collateral
as may be necessary or advisable to give the Administrative Agent Control over
such Pledged Collateral, (v) to apply the proceeds of any Collateral received by
the Administrative Agent to the Obligations as provided in the Credit Agreement,
(vi) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens that are permitted by the Credit Agreement),
(vii) to send verifications of Accounts to any Account Debtor, (viii) to demand
payment or enforce payment of the Receivables in the name of the Administrative
Agent or such Grantor and to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Receivables, (ix) to sign
such Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Grantor, assignments and
verifications of Receivables, (x) to exercise all of such Grantor’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (xi) to settle, adjust, compromise, extend or renew the Receivables,
(xii) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xiv) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Collateral, (xv) to change the address for delivery of mail addressed to
such Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xvi) to do
all other acts and things necessary to carry out this Agreement; and such
Grantor agrees to reimburse the Administrative Agent on demand for any payment
made or any expense incurred by the Administrative Agent in connection with any
of the foregoing; provided that (A) the authorizations in clauses (ii), (iv),
(vi), (vii), (viii), (ix), (x), (xi), (xii), (xiii), (xiv), (xv), and (xvi) of
this Section 7.2(a) may only be used by the Administrative Agent during the
continuance of any Event of Default, (B) the authorizations provided in this
Section 7.2(a) shall not relieve such Grantor of any of its obligations under
this Agreement or under the Credit Agreement and (C) the Administrative Agent
shall exercise the foregoing rights in accordance with the Intercreditor
Agreement (so long as the Intercreditor Agreement is in effect). (b) All acts of
said attorney or designee performed in accordance with this Section 7.2 are
hereby ratified and approved. The powers conferred on the Administrative Agent,
for the benefit of the 21 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea023.jpg]
Administrative Agent and Lenders, under this Section 7.2 are solely to protect
the Administrative Agent’s interests in the Collateral and shall not impose any
duty upon the Administrative Agent or any Secured Party to exercise any such
powers. 7.3 Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
7.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
(WHICH MAY ONLY BE EXERCISED DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT) ANY
OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION
TO THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
ANY OF THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY OF THE
PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.
IN EACH CASE OF THE FOREGOING, THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS
PROXYHOLDER AND ATTORNEY-IN-FACT SHALL NOT BE EFFECTIVE UNTIL THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNTIL THE APPLICABLE EVENT OF
DEFAULT IS NO LONGER CONTINUING IN WHICH CASE THE ADMINISTRATIVE AGENT’S RIGHTS
UNDER THIS SECTION 7.3 SHALL CEASE TO BE EFFECTIVE, SUBJECT TO REVESTING IN THE
EVENT OF A SUBSEQUENT EVENT OF DEFAULT THAT IS CONTINUING. 7.4 Nature of
Appointment; Limitation of Duty. THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS
PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VII IS COUPLED WITH AN INTEREST AND
SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS AGREEMENT IS TERMINATED IN
ACCORDANCE WITH SECTION 9.14. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER
THE ADMINISTRATIVE AGENT, NOR ANY SECURED PARTY, NOR ANY OF THEIR RESPECTIVE
AFFILIATES, NOR ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE
ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND
SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO,
EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE TO (I) ITS OWN GROSS NEGLIGENCE, BAD
FAITH OR WILLFUL MISCONDUCT OR (II) A MATERIAL BREACH BY IT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT PURSUANT TO A CLAIM INITIATED BY ANY GRANTOR, IN EACH CASE,
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES. ARTICLE VIII COLLECTION AND APPLICATION OF COLLATERAL
PROCEEDS; DEPOSIT ACCOUNTS 8.1 Collection of Accounts. (a) On or before the date
that is sixty (60) days following the Closing Date (or such later date agreed to
by the Administrative Agent in its reasonable discretion, the 22
509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea024.jpg]
“Control Agreement Deadline”), each Grantor shall (i) execute and deliver to the
Administrative Agent Deposit Account Control Agreements for each Collateral
Deposit Account, which Collateral Deposit Accounts as of the Closing Date are
identified as such on Exhibit B, and (ii) establish lock box service (the “Lock
Boxes”) with banks at which lock boxes are maintained (which banks as of the
Closing Date are set forth in Exhibit B), which Lock Boxes shall be subject to
irrevocable lockbox agreements (which may be set forth in Deposit Account
Control Agreements) in form and substance reasonably acceptable to the
Administrative Agent and shall be accompanied by (A) an acknowledgment by the
bank where such Lock Box is located of the Lien of the Administrative Agent
granted hereunder and (B) such bank’s agreement to comply with irrevocable
instructions to wire all amounts collected therein to the Collection Account or
any other Deposit Account subject to a Deposit Account Control Agreement (a
“Lock Box Agreement”). After the Closing Date, each Grantor will comply with the
terms of Section 8.2 and Section 6.12 of the Credit Agreement. (b) During any
Full Cash Dominion Period, (i) each Grantor shall direct all of its Account
Debtors to forward payments directly to lock boxes which shall be Lock Boxes
subject to Lock Box Agreements or a Deposit Account that shall be a Collateral
Deposit Account, in each case in accordance with Section 8.1(a) or 8.2, (ii)
each Grantor shall ensure that all net cash proceeds received by such Grantor in
respect of any Disposition (other than a Disposition pursuant to Section 7.5(b)
of the Credit Agreement) of assets included in the Borrowing Base shall be
deposited into a Collateral Deposit Account and (iii) the Administrative Agent
shall be authorized to exercise exclusive control over any Collateral Deposit
Accounts at all times and no Grantor will be permitted to remove any item from a
Lock Box or from a Collateral Deposit Account without the Administrative Agent’s
prior written consent. The Administrative Agent hereby agrees that (A) except as
provided in Section 6.1, it will not deliver a notice exercising exclusive
control over a Collateral Deposit Account unless a Full Cash Dominion Period has
commenced and is continuing or an Event of Default shall have occurred and be
continuing and (B) it will promptly deliver a notice rescinding its exclusive
control over any Collateral Deposit Account with respect to which it has
previously delivered a notice exercising exclusive control if such Full Cash
Dominion Period shall have ended and no Event of Default is then continuing. If
any Grantor should refuse or neglect to notify any Account Debtor to forward any
payments directly to a Lock Box subject to a Lock Box Agreement or Collateral
Deposit Account after written notice from the Administrative Agent thereof, the
Administrative Agent shall, notwithstanding anything to the contrary set forth
herein, be entitled to make such notification directly to such Account Debtor.
If notwithstanding the foregoing instructions during any Full Cash Dominion
Period (or when any Event of Default shall have occurred and be continuing), any
Grantor receives any proceeds of any Receivables, or net cash proceeds from
Dispositions of assets included in the Borrowing Base, such Grantor shall
receive such payments as the Administrative Agent’s trustee, and shall promptly
deposit all cash, checks or other similar payments related to or constituting
payments made in respect of Receivables or net cash proceeds received by it to a
Collateral Deposit Account. During any Full Cash Dominion Period, the
Administrative Agent shall have the right to require that all funds deposited
into any Lock Box subject to a Lock Box Agreement or a Collateral Deposit
Account be swept on a daily basis into a collection account maintained by the
Borrower with the Administrative Agent (the “Collection Account”). The
Administrative Agent shall hold and apply funds received into the Collection
Account as provided by the terms of Section 8.3. 8.2 Covenant Regarding New
Deposit Accounts; Lock Boxes. (a) No Grantor may open a new Lock Box or
Collateral Deposit Account after the Closing Date unless (i) such Grantor shall
have provided, within three (3) Business Days following the opening thereof (or
such longer period as the Administrative Agent may agree in its reasonable
discretion), notice of the opening of such Lock Box or Collateral Deposit
Account to the Administrative Agent and (ii) the bank or financial institution
at which such Grantor seeks to open such Lock Box or Collateral Deposit Account
has entered into, within sixty (60) days following the opening thereof (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), a Lock Box Agreement or a Deposit Account Control Agreement giving
the Administrative Agent Control 23 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea025.jpg]
of such Lock Box or Collateral Deposit Account in a manner consistent with the
requirements set forth in Section 8.1(a)(i) and (ii); provided that (A) no such
agreement will be required to be effective prior to the Control Agreement
Deadline and (B) after the Control Agreement Deadline, the Administrative Agent
may, in its reasonable sole discretion, with respect to any Lock Box or
Collateral Deposit Account that is not subject to a Lock Box Agreement or a
Deposit Account Control Agreement defer delivery of a Lock Box Agreement or a
Deposit Account Control Agreement with respect to such Lock Box or Collateral
Deposit Account (it being understood and agreed that, prior to the opening of
such new Lock Boxes or Collateral Deposit Accounts referenced in this clause (B)
(but only after the Control Agreement Deadline), the Administrative Agent shall
be entitled to establish a Reserve with respect to those Lock Boxes or
Collateral Deposit Accounts referenced in this clause (B) for which a Lock Box
Agreement or a Deposit Account Control Agreement has not yet been executed and
delivered). (b) If any Grantor opens an additional Lock Box or Collateral
Deposit Account with a bank that is already party to a Lock Box Agreement or
Deposit Account Control Agreement or such Grantor transfers or otherwise assigns
any Lock Box or Collateral Deposit Account subject to an existing Lock Box
Agreement or Deposit Account Control Agreement to a different Grantor party to
such Lock Box Agreement or Deposit Account Control Agreement, such Grantor or
the Borrower shall notify the Administrative Agent within three (3) Business
Days following the opening or transfer thereof and the Administrative Agent
shall have the authority to enter into, on behalf of itself and the applicable
Grantor or Grantors, an amendment, supplement or other modification to such Lock
Box Agreement or Deposit Account Control Agreement to reflect the addition or
change in ownership, as the case may be, of such Lock Box Agreement or
Collateral Deposit Account for the purpose of ensuring that such Lock Box
Agreement or Collateral Deposit Account is subject to the control arrangement
evidenced thereby. (c) In the case of Lock Boxes or Collateral Deposit Accounts
maintained with any Lender, the terms of each Lock Box Agreement and Deposit
Account Control Agreement entered into with such Lender shall be subject to the
provisions of the Credit Agreement regarding setoff. 8.3 Application of
Proceeds; Deficiency All amounts deposited in the Collection Account shall be
deemed received by the Administrative Agent in accordance with Section 2.17(b)
of the Credit Agreement and shall, after having been credited to the Collection
Account, be made available to and applied (and allocated) by the Administrative
Agent in accordance with Section 2.11(c) of the Credit Agreement, subject to the
Intercreditor Agreement; provided that during any Full Cash Dominion Period,
after such application, so long as no Event of Default has occurred and is
continuing, the balance, if any remaining shall be deposited into an account of
the Borrower designated for such purposes by written notice by the Borrower to
the Administrative Agent (the “Designated Account”); provided, further, that, so
long as no Event of Default has occurred and is continuing, and no Full Cash
Dominion Period is in effect, collections which are received into the Collection
Account shall be deposited into the Designated Account rather than being used to
reduce amounts owing under the Credit Agreement. At any time that an Event of
Default has occurred and is continuing, the Administrative Agent may require all
cash proceeds of the Collateral which are not required to be applied to the
Obligations pursuant to Section 2.17(b) of the Credit Agreement (including any
such proceeds not required to be swept into the Collection Account) to be
deposited in a special non-interest bearing cash collateral account with the
Administrative Agent and held there as security for the Obligations. No Grantor
shall have any control whatsoever over said cash collateral account. Any such
proceeds of the Collateral, and any other proceeds of Collateral received by the
Administrative Agent hereunder, shall be applied, subject to the Intercreditor
Agreement, in the order set forth in Section 2.17(b) of the Credit Agreement
unless a court of competent jurisdiction shall otherwise direct. The balance, if
any, after all of the Obligations have been satisfied, shall be deposited by the
Administrative Agent into the Borrower’s general operating account with the
Administrative Agent. The Grantors shall remain liable for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
all 24 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea026.jpg]
Obligations, including any reasonable and documented out-of-pocket attorneys’
fees and other expenses incurred by Administrative Agent or any Secured Party to
collect such deficiency. ARTICLE IX GENERAL PROVISIONS 9.1 Waivers. Except as
set forth in Section 6.1(e), each Grantor hereby waives notice of the time and
place of any public sale or the time after which any private sale or other
disposition of all or any part of the Collateral may be made. To the extent such
notice may not be waived under applicable law, any notice made shall be deemed
reasonable if sent to the Grantors, addressed as set forth in Article X, at
least ten days prior to (i) the date of any such public sale or (ii) the time
after which any such private sale or other disposition may be made. To the
maximum extent permitted by applicable law, each Grantor waives all claims,
damages, and demands against the Administrative Agent or any Secured Party
arising out of the repossession, retention or sale of the Collateral, except
such as arise out of (i) the gross negligence, bad faith or willful misconduct
of the Administrative Agent or such Secured Party, as applicable, or (ii) a
material breach by the Administrative Agent or such Secured Party, as
applicable, of its obligations under this Agreement or any other Loan Document
pursuant to a claim initiated by any Grantor, in each case, as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Administrative
Agent or any Secured Party, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Agreement, or otherwise. Except as otherwise specifically provided herein, each
Grantor hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by applicable law) of any kind in connection with this
Agreement or any Collateral. 9.2 Limitation on Administrative Agent’s and
Secured Parties’ Duty with Respect to the Collateral. So long as the
Administrative Agent exercises reasonable care with respect to any Collateral in
its possession, custody or control, neither the Administrative Agent nor any
Secured Party shall have any liability for any loss of or damage to any
Collateral, and in no event shall the Administrative Agent or the Secured
Parties have liability for any diminution in value of the Collateral occasioned
by economic or market conditions or events. The Administrative Agent shall be
deemed to have exercised reasonable care within the meaning of the preceding
sentence if the Collateral in the possession, custody or control of the
Administrative Agent is accorded treatment substantially equal to that which the
Administrative Agent accords similar property for its own account, it being
understood that neither the Administrative Agent nor any Secured Party shall
have any responsibility for (a) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relating to
any Collateral, whether or not the Administrative Agent or any Secured Party has
or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against any Person with respect to any Collateral.
Neither the Administrative Agent nor any Secured Party shall have any other duty
as to any Collateral in its possession or control or in the possession or
control of any agent or nominee of the Administrative Agent or such Secured
Party, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto. Without limitation upon the
foregoing, nothing contained in this Section 9.2 shall be construed to grant any
rights to any Grantor or to impose any duties on the Administrative Agent that
would not have been granted or imposed by this Agreement or by applicable law in
the absence of this Section 9.2. 9.3 Compromises and Collection of Collateral.
The Grantors and the Administrative Agent recognize that setoffs, counterclaims,
defenses and other claims may be asserted by obligors with respect to certain of
the Receivables, that certain of the Receivables may be or become uncollectible
in whole or in 25 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea027.jpg]
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action. 9.4
[Reserved]. 9.5 [Reserved]. 9.6 [Reserved]. 9.7 No Waiver; Amendments;
Cumulative Remedies. No delay or omission of the Administrative Agent or any
Secured Party to exercise any right or remedy granted under this Agreement shall
impair such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Agreement whatsoever shall be valid
unless in writing signed by the Administrative Agent with the concurrence or at
the direction of the Lenders required under Section 10.1 of the Credit Agreement
and then only to the extent in such writing specifically set forth. All rights
and remedies contained in this Agreement or by law afforded shall be cumulative
and all shall be available to the Administrative Agent and the Secured Parties
until the Obligations have been paid in full. 9.8 Limitation by Law;
Severability of Provisions. All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law or the Intercreditor Agreement (so long
as the Intercreditor Agreement is in effect), and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law and the Intercreditor Agreement (so long as the Intercreditor Agreement is
in effect) that may be controlling and to be limited to the extent necessary so
that they shall not render this Agreement invalid, unenforceable or not entitled
to be recorded or registered, in whole or in part. Any provision in any this
Agreement that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Agreement are declared to
be severable. 9.9 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned. 26 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea028.jpg]
9.10 Benefit of Agreement. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Grantors, the Administrative Agent
and the Secured Parties and their respective successors and assigns (including
all persons who become bound as a debtor to this Agreement), except that no
Grantor shall have the right to assign its rights or delegate its obligations
under this Agreement or any interest herein, without the prior written consent
of the Administrative Agent. No sales of participations, assignments, transfers,
or other dispositions of any agreement governing the Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, hereunder. 9.11 Survival of Representations. All
representations and warranties of the Grantors contained in this Agreement shall
survive the execution and delivery of this Agreement. 9.12 Expenses. The
Grantors shall reimburse the Administrative Agent for its expenses in accordance
with Section 10.5 of the Credit Agreement, the terms of which shall apply as if
each Grantor were the Borrower thereunder. Any and all costs and expenses
incurred by the Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors. 9.13 Headings. The headings
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. 9.14 Termination. This Agreement
shall continue in effect (notwithstanding the fact that from time to time there
may be no Obligations outstanding) until (i) the Credit Agreement has terminated
pursuant to its express terms and (ii) the Loans, the Reimbursement Obligations
and the other obligations under the Loan Documents (other than indemnification
or reimbursement obligations under Sections 2.18, 2.19(a), 2.19(d) or 2.20 of
the Credit Agreement for which the Borrower has not been notified and contingent
indemnification obligations, Banking Services Obligations and Secured Swap
Obligations) shall have been paid in full and the Commitments have been
terminated and no Letters of Credit shall be outstanding (other than Letters of
Credit cash collateralized or otherwise backstopped in a manner satisfactory to
the applicable Issuing Lender and the Administrative Agent). 9.15 Entire
Agreement. This Agreement embodies the entire agreement and understanding
between the Grantors and the Administrative Agent relating to the Collateral and
supersedes all prior agreements and understandings between the Grantors and the
Administrative Agent relating to the Collateral. 9.16 GOVERNING LAW;
JURISDICTION; CONSENT TO SERVICE OF PROCESS. (a) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
(b) Each of the Grantors hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the courts of the
State of New York, the courts of the United States District Court of the
Southern District of New York, and any appellate court from any thereof (and, to
the extent necessary to enforce the Secured Parties’ rights under the Loan
Documents, courts where Collateral may be located or deemed to be located and
any appellate court thereof), in any legal action or proceeding arising out of
or relating to any Loan Document, or for recognition and enforcement of any
judgment in respect thereof, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court; provided, that nothing contained herein
or in any other Loan Document will prevent any Lender or the Administrative
Agent from bringing any action to enforce any award or judgment or exercise any
right under the Security Documents or against any 27 509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea029.jpg]
Collateral or any other property of any Grantor in any other forum in which
jurisdiction can be established. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Lenders, the Lenders
or any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Grantors or
their respective properties in the courts of any jurisdiction. (c) Each of the
Grantors hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. (d)
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 10.1. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law. 9.17 WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. 9.18 Indemnity. Each Grantor hereby
agrees to indemnify the Administrative Agent, the Lenders, their respective
affiliates and their respective officers, directors, employees, agents, advisors
and controlling persons in accordance with Section 10.5(d) of the Credit
Agreement, the terms of which shall apply as if each Grantor were the Borrower.
9.19 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement. 9.20 Severability. Any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. 9.21 Intercreditor
Agreement. The terms of this Agreement, any Lien granted to the Administrative
Agent (for the benefit of the Secured Parties) pursuant to this Agreement and
the exercise of any right or remedy by the Administrative Agent hereunder are
subject to the provisions of the Intercreditor Agreement (so long as the
Intercreditor Agreement is in effect). In the event of any inconsistency between
the provisions of this Agreement and the Intercreditor Agreement (so long as the
Intercreditor Agreement is in effect), the provisions of the Intercreditor
Agreement shall supersede the provisions of this Agreement. Without limiting the
generality of the foregoing, and notwithstanding anything herein to the
contrary, all rights and remedies of the Administrative Agent (and the Secured
Parties) shall be subject to the terms of the Intercreditor Agreement (so long
as the Intercreditor Agreement is in effect), and until the Term Loan
Obligations Payment Date (as defined in the Intercreditor Agreement 28
509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea030.jpg]
and so long as the Intercreditor Agreement is in effect), (i) no Grantor shall
be required hereunder or under any other Loan Document to take any action with
respect to Term Loan Priority Collateral that is inconsistent with such
Grantor’s obligations under the applicable Term Loan Documents (as defined in
the Intercreditor Agreement) and (ii) any obligation of any Grantor hereunder or
under any other Loan Document with respect to the delivery or control of any
Term Loan Priority Collateral, bill of lading or other document, the giving of
any notice to any bailee or other Person, the provision of voting rights or the
obtaining of any consent of any Person shall be deemed to be satisfied if such
Grantor complies with the requirements of the similar provision of the
applicable Term Loan Document (as defined in the Intercreditor Agreement). Until
the Term Loan Obligations Payment Date (as defined in the Intercreditor
Agreement and so long as the Intercreditor Agreement is in effect), the
Administrative Agent may not require any Grantor to take any action with respect
to the creation, perfection or priority of its security interest in the Term
Loan Priority Collateral, whether pursuant to the express terms hereof or of any
other Loan Document or pursuant to the further assurances provisions hereof or
any other Loan Document, unless the Term Loan Representative (as defined in the
Intercreditor Agreement) shall have required such Grantor to take similar action
pursuant to the terms of the applicable Term Loan Documents (as defined in the
Intercreditor Agreement), and delivery of any Term Loan Priority Collateral to
the Term Loan Representative (as defined in the Intercreditor Agreement)
pursuant to the applicable Term Loan Documents (as defined in the Intercreditor
Agreement) and the Intercreditor Agreement shall satisfy any delivery
requirement hereunder or under any other Loan Document. 9.22 Additional
Grantors. Each Restricted Subsidiary of a Borrower that is required to become a
party to this Agreement pursuant to Section 6.10 of the Credit Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Restricted Subsidiary of an Assumption Agreement in the form of Annex 1
hereto. Each Grantor expressly agrees that its obligations arising hereunder
shall not be discharged, diminished or otherwise affected (a) by the addition or
release of any other Grantor hereunder, (b) by any failure by the Borrower or
any Grantor to cause any Restricted Subsidiary of the Borrower to become a
Grantor hereunder or (c) by reason of the Administrative Agent’s or any of the
other Secured Party’s actions in effecting, or failure to effect, any such
joinder, or in releasing any Grantor hereunder, in each case, whether or not
notice is given or consent is obtained from any Grantor. This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder. 9.23 Releases. Releases under this Agreement shall be governed by
Section 10.14 of the Credit Agreement. ARTICLE X NOTICES 10.1 Sending Notices.
Any notice required or permitted to be given under this Agreement shall be sent
in accordance with Section 10.2 of the Credit Agreement (with any notice to a
Grantor (other than the Borrower) being sent care of the Borrower). 10.2 Change
in Address for Notices. Each of the Grantors, the Administrative Agent and the
Lenders may change the address for service of notice upon it by a notice in
writing to the other parties. ARTICLE XI THE ADMINISTRATIVE AGENT JPMorgan Chase
Bank, N.A. has been appointed Administrative Agent for the Lenders hereunder
pursuant to Section 9 of the Credit Agreement. It is expressly understood and
agreed by the parties to this Agreement that any authority conferred upon the
Administrative Agent hereunder is subject to the terms of 29
509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea031.jpg]
the delegation of authority made by the Lenders to the Administrative Agent
pursuant to the Credit Agreement, and that the Administrative Agent has agreed
to act (and any successor Administrative Agent shall act) as such hereunder only
on the express conditions contained in such Section 1. Any successor
Administrative Agent appointed pursuant to Section 9.9 of the Credit Agreement
shall be entitled to all the rights, interests and benefits of the
Administrative Agent hereunder. [Signature Pages Follow] 30
509265-2041-31480247.14



--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea032.jpg]




--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea033.jpg]




--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea034.jpg]




--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea035.jpg]




--------------------------------------------------------------------------------



 
[exhibit1045ablguaranteea036.jpg]




--------------------------------------------------------------------------------



 